Exhibit 10.35

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

                This AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”) is
dated as of November 12, 2002 between Willis Lease Finance Corporation, a
Delaware corporation (“Borrower”) and ABB New Finance AB, as lender (the
“Lender”).

 

W I T N E S S E T H

 

                WHEREAS, Borrower entered into a Credit Agreement dated as of
September 21, 2001 (the “Credit Agreement”) with ABB Credit Finans AB (publ)
(“Old ABB”);

 

                WHEREAS, on November 5, 2002 Old ABB assigned its entire
interest in and to the Loans (as defined in the Credit Agreement) and every Loan
Document (as defined in the Credit Agreement) to Lender, and Lender agreed to
accept the assignment and to be bound by each and every provision thereof;

 

                WHEREAS, Borrower  has requested that Lender amend the
definition of “EBIT” so as to add back to Net Income the amount deducted for the
non-cash write-off of $781,000 in previously paid legal and bank fees related to
the former WLFC Funding Corporation loan from Wachovia Bank, N.A. (the
“Write-Off”) and make certain other changes to the Credit Agreement and the
other Loan Documents, and Lender is willing to do so.

 

                NOW, THEREFORE, in consideration of the foregoing and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

                SECTION 1.  Definitions.  Capitalized terms not defined herein
shall have the meanings assigned to those terms in the Credit Agreement.

 

                SECTION 2.  Amendment to Definitions of “EBIT” and “Interest
Coverage Ratio.”

 

(a)           The definition of “EBIT” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

                ““EBIT” shall mean the sum of (i) Net Income less any
extraordinary gain or loss included in the calculation thereof, plus (ii)
amounts deducted for interest expense and income taxes, plus (iii) to the extent
not included in clause (ii), amortization or write-off of capitalized financing
or debt issuance costs; capitalized financing or debt issuance costs include
without limitation amounts deducted for the non-cash write-off of $781,000 in
previously paid legal and bank fees related to the former WLFC Funding
Corporation loan from Wachovia Bank, N.A.”

 

                                (b)           The definition of “Interest
Coverage Ratio” contained in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

                ““Interest Coverage Ratio” shall mean the ratio of EBIT of the
Willis Companies plus rent expenses of the Willis Companies to interest expense
(excluding, to the extent otherwise included therein, amortization or write-off
of capitalized financing or debt issuance costs;

 

1

--------------------------------------------------------------------------------


 

capitalized financing or debt issuance costs include without limitation amounts
deducted for the non-cash write-off of $781,000 in previously paid legal and
bank fees related to the former WLFC Funding Corporation loan from Wachovia
Bank, N.A.) of the Willis Companies plus rent expenses of the Willis Companies.”

 

                SECTION 3.         Other Amendments.  In addition to the
amendments contained in Section 2 above, the Credit Agreement and the other Loan
Documents are hereby amended in the following respects:

 

                                (a)           All references in the Credit
Agreement and the other Loan Documents to “WLFC Funding Corporation” are hereby
deleted and replaced by “Willis Engine Funding LLC, a Delaware limited liability
company”; and all references in the Credit Agreement and the other Loan
Documents to the “WLFC Funding Facility” are hereby deleted and replaced by
“Willis Engine Funding Facility.”

 

                                (b)           The definition of “Contribution
Agreement” contained in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

                ““Contribution Agreement” shall have the meaning ascribed
thereto in the definition of “Willis Engine Funding Facility,” as amended,
waived, restated and supplemented from time to time.”

 

                                (c)           The definition of “Debt” contained
in Section 1.1 of the Credit Agreement is hereby amended by adding the following
language to the end of clause (v) thereof:

 

                “, except for guaranties of the obligations of Owner Trustees as
lessor under Leases entered into in the ordinary course of business”

                                (d)           The following new definition of
“Willis Engine Funding Facility” is hereby added to Section 1.1 of the Credit
Agreement in alphabetical order:

 

““Willis Engine Funding Facility” shall mean the transactions contemplated by
(i) that certain Indenture dated as of September 12, 2002 (the “Indenture”)
between Willis Engine Funding LLC, a Delaware limited liability company (“WEF”)
and The Bank of New York, as indenture trustee (the “Indenture Trustee”), as
supplemented by that certain Series 2002-1 Supplement dated as of September 12,
2002 (the “Supplement”) between WEF and the Indenture Trustee, (ii) that certain
Class A Note Purchase Agreement dated as of September 12, 2002 (the “Class A
Note Purchase Agreement”) by and among Borrower, WEF, Sheffield Receivables
Corporation (“Sheffield”) (“Class A Purchaser,” together with Class B Purchasers
(as defined below), each individually a “Purchaser” and collectively, the
“Purchasers”), and Barclays Bank PLC (“Barclays”), as agent on behalf of the
Class A Purchasers, (iii) that certain Class B Note Purchase Agreement dated as
of September 12, 2002 (the “Class B Note Purchase Agreement”; together with the
Class A Note Purchase Agreement, the “Note Purchase Agreement”) by and among
Borrower, WEF, Fortis Bank [Nederland] N.V. (“Fortis”) (a “Class B Purchaser”),
and Barclays, as a Class B Purchaser and as agent on behalf of the Class B
Purchasers, (iv) that certain Contribution and Sale Agreement dated as of
September 12, 2002 (the “Contribution Agreement”) by and between Borrower and
WEF, (v) that certain Administration Agreement

 

2

--------------------------------------------------------------------------------


 

dated as of September 12, 2002 (the “Administration Agreement”) by and among
WEF, as issuer, Borrower, as servicer, Barclays, as administrative agent, and
the Indenture Trustee, (vi) that certain Guaranty dated as of September 12, 2002
(the “Willis Engine Funding Guaranty”) by Borrower in favor of Barclays, as deal
agent and as a Class B Purchaser, and Fortis as a Class B Purchaser, (vii) that
certain Reimbursement Agreement dated as of September 12, 2002 (the
“Reimbursement Agreement”) by and between Borrower and WEF, (viii) that certain
letter regarding indemnification obligations dated September 12, 2002 (the
“Indemnification Letter”) by Borrower in favor of Indenture Trustee, (ix) that
certain Custodial Agreement dated as of September 12, 2002 (the “Custodial
Agreement”) by and among Borrower, BNY Midwest Trust Company, as custodian, WEF,
Indenture Trustee, and Barclays, as deal agent on behalf of the Purchasers, (x)
that certain Servicing Agreement dated as of September 12, 2002 (the “Servicing
Agreement”) by and between Borrower and WEF, (xi) that certain Agreement and
Limited Waiver dated as of September 12, 2002 (the “Agreement and Limited
Waiver”) by and among WEF, Barclays, as deal agent and a Class B Purchaser,
Sheffield, as a Class A Purchaser, and Fortis, as a Class B Note Purchaser; 
(xii) that certain First Transfer Master Assignment and Assumption Agreement and
Bill of Sale dated as of September 16, 2002 (the “First Transfer Master
Agreement”) by and between Borrower and Wells Fargo Bank Northwest, National
Association, not in its individual capacity, but solely in its capacity as owner
trustee under the trust agreements listed in Exhibit A thereto, (xiii) that
certain Engine or Beneficial Interest Transfer Certificate dated as of September
16, 2002 (the “Engine Transfer Certificate”) by and between Borrower and WEF,
and (xiv) certain other documents and agreements ancillary thereto; in each of
cases (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii),
(xiii), and (xiv) as amended, waived, restated and supplemented from time to
time.”

 

                SECTION 4.  Full Force and Effect; Entire Agreement.  Except to
the extent expressly provided in this Amendment, the terms and conditions of the
Credit Agreement and each of the other Loan Documents shall remain unchanged and
in full force and effect.  This Amendment constitutes the final agreement of the
parties hereto with respect to the matters set forth herein and supersedes any
prior agreement or understanding, written or oral, with respect to the matters
contained herein.

 

                SECTION 5.  Effective Date of Amendment.  This Amendment shall
be deemed effective retroactively to September 16, 2002.  From and after such
date, any and all references to the “Credit Agreement” and the other Loan
Documents shall be deemed to refer to the Credit Agreement and the other Loan
Documents as amended hereby.

 

                SECTION 6.  Governing Law; Severability; Construction of
Amendment.  This Amendment and all rights and obligations of the parties
hereunder shall be governed by and be construed and enforced in accordance with
the laws of the State of New York without regard to New York or federal
principles of conflict of laws.  To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.  Otherwise, any provision of this
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability, without invalidating any of the remaining provisions hereof,
and any such prohibition or unenforceability in any one or more jurisdictions
shall not invalidate or render unenforceable such provisions in other
jurisdictions.  The parties’ failure at

 

3

--------------------------------------------------------------------------------


 

any time to require strict performance of any of the provisions of this
Amendment shall not waive or diminish any right thereafter to demand strict
compliance therewith or with any other provision of this Amendment.

 

                SECTION 7.  Counterparts.  This Amendment may be signed in any
number of counterparts, and by different parties in separate counterparts, with
the same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.

 

                SECTION 8.  Headings.  All section headings contained herein are
for convenience of reference only and are not intended to define or limit the
scope of any provision of this Amendment.

 

                SECTION 9.  Representations and Warranties.  Borrower hereby
represents and warrants to Lender that (i) this Amendment has been duly
authorized, executed and delivered by it and (ii) this Amendment constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

                SECTION 10.  Facsimile Signatures. The parties agree that this
Amendment will be considered executed and delivered when the signature of a
party is delivered to the other party by facsimile transmission.  Such facsimile
signature shall be treated in all respects as having the same effect as an
original signature.

 

 

 

 

 

 

 

[Remainder of page intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

By:

/s/ MONICA J. BURKE

 

 

Name:

Monica J. Burke

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

ABB NEW FINANCE AB

 

 

 

By:

/s/ ANDERS LIDEFELT, ULF LUNDSTROM

 

 

Name:

Anders Lidefelt, Ulf Lundstrom

 

Title:

 

 

 

5

--------------------------------------------------------------------------------